United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   May 12, 2005

                                                          Charles R. Fulbruge III
                                                                  Clerk
                           No. 03-41570
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

MARTIN MATA,

                                    Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 5:03-CR-966-01
                        --------------------

Before REAVLEY, HIGGINBOTHAM and DAVIS, Circuit Judges.

PER CURIAM:*

     Following a jury trial, Martin Mata was convicted of one

count of transporting an illegal alien within the United States

to obtain financial gain.   The district court sentenced him to

serve 48 months in prison and a three-year term of supervised

release.   Mata now appeals his conviction.

     Mata contends that the evidence adduced at trial is

insufficient to support his conviction.     He argues that the

evidence was insufficient to identify him as the driver of a van


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 03-41570
                                -2-

that was carrying several illegal aliens.    The standard of review

for this issue is “whether any reasonable trier of fact could

have found that the evidence established the essential elements

of the crime beyond a reasonable doubt.”     United States v. Ortega

Reyna, 148 F.3d 540, 543 (5th Cir. 1998).

     The evidence was sufficient to support Mata’s conviction.

A reasonable person could conclude that Mata was driving the van

based on agents’ testimony.     Further, another witness squarely

identified Mata as the driver of the van.    Mata has not shown

that the evidence adduced at trial was insufficient to support

his conviction.

     Mata also argues that counsel rendered ineffective

assistance for not moving to suppress the red shirt that he was

wearing when he was arrested.    We decline to consider this claim

in this direct appeal.   See United States v. Gibson, 55 F.3d 173,

179 (5th Cir. 1995).

     Mata has shown no reversible error in the judgment of the

district court.   Accordingly, that judgment is AFFIRMED.